          Case 6:20-cv-00150-ADA Document 25-1 Filed 08/28/20 Page 1 of 16




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION

 FORUM US, INC.                                  §
                                                 §
           Plaintiff,                            §
                                                 §
                                                 §
 v.                                              §      CIVIL ACTION NO. 6:20-cv-00150-ADA
                                                 §
 ODESSA SEPARATOR, INC.                          §
                                                 §      JURY TRIAL DEMANDED
                  Defendant.                     §
                                                 §

                    DECLARATION OF JOHN BEARDEN, P.E. (RETIRED)

          I, John Bearden, hereby declare as follows:

      1) My name is John Bearden. I have been retained by counsel for Forum US, Inc. to consult

and provide technical expertise with respect to issues of claim construction on U.S. Patents

9,441,435 (“the ‘435 patent”); 10,132,151 (“the ‘151 Patent”); 10,132,152 (“the ‘152 Patent”); and

10,584,571 (“the ‘571 Patent”) (collectively, “the Patents”). Specifically, I have been asked to

provide my opinion as to how a person having ordinary skill in the art would understand the

following claim terms and phrases from those patents:

      •   “[first / second] flow path between the upper opening and the lower opening in the
          body”
      •   “flow diverter”
      •   “at least one further vent in an upper half of the inner tubular”
      •   “relieve back pressure”
      •   “if fluid cannot flow”
      •   “the filter comprises one or more vents”

      2) My opinions on these terms and phrases are discussed in detail below. I have personal

knowledge of the facts and opinions set forth in this declaration and believe them to be true. If called
        Case 6:20-cv-00150-ADA Document 25-1 Filed 08/28/20 Page 2 of 16




upon to do so, I would testify competently thereto. I understand that willful false statements and the

like are punishable by fine or imprisonment, or both.

   3) I hold a Bachelor’s of Science and Master’s degree in Mechanical Engineering from Texas

A&M University and am a registered Professional Engineer (Retired) in the State of Oklahoma.

Before retiring in March 2015, I spent 42 years in engineering design, development, and

application of artificial lift Electric Submersible Pump (ESP) and Progressive Cavity Pump (PCP)

systems. I have a thorough understanding of fluid dynamics, especially the way fluid flows in

downhole environments. My thorough understanding comes from my 42 years of experience with

downhole tools as well as my educational background. You can find details of my experience in

my CV attached as Appendix A.

   4) I am a named inventor on a number of patents and have published over 15 technical papers,

most of which relate to ESPs. A listing of my patents and technical papers are provided in my CV.

   5) I am being compensated for my expert witness consulting at $250 per hour. I will be

compensated for deposition testimony and court time at $400 per hour, and my travel time is

compensated at $125 per hour. In addition to compensation for my time, I am being reimbursed

for reasonable expenses associated with my work. My compensation is not dependent on the

outcome of this proceeding, or the content or specifics of any of my opinions, statements or

testimony.

   6) I have served as an expert witness in three other cases: Legacy Separators LLC v.

Halliburton Energy Services Inc., Case No. 4:14-cv-2018 (S.D. Tex. 2014); Multilift Wellbore

Technology Limited v ESP Completion Technologies, LLC, Case No. 2:16-cv-01187 (S.D. Tex.

2016); Forum US, Inc. v. Progevity Oilfield Systems, LLC, Case No. 4:18-cv-4094 (S.D. Tex.

2018). I have given expert testimony at trial before in one case, the Legacy Separators case

referenced above.
                                                        1
        Case 6:20-cv-00150-ADA Document 25-1 Filed 08/28/20 Page 3 of 16




    7) My opinions are based on my educational background and my substantial experience with

ESPs and PCPs. I also base my opinions on the materials cited throughout this Declaration,

including the Patents.

    8) I reserve the right to consider additional information that I may not have reviewed yet

because it was unavailable at the time I prepared this Declaration. This includes documents that

Defendant produces in this litigation after I have written my declaration.

    9) Although I rely on a number of legal principles in my declaration, I am not an attorney and

I do not have a legal background. Counsel for Forum has provided me with the legal principles

contained in this report. I have accepted those principles as binding and my opinions rely on those

principles, which are explained below.

    10) I understand that claim terms are construed from the perspective of a person of ordinary

skill in the art after taking into consideration the teachings of the patent and prosecution history.

The person of ordinary skill in the art (“POSITA”) is a hypothetical person that is presumed to

have existed at the time of the invention that has the capability of understanding the scientific and

engineering principles applicable to the pertinent claimed invention. On that basis, it is my opinion

a POSITA would have at least a bachelor’s degree in petroleum or mechanical engineering or the

like and at least 1 year of exposure to artificial lift systems and the dynamics of downhole fluid

flow or, alternatively, they would have at least a high school diploma and 5 years of hands-on or

design experience with artificial lift systems (e.g., ESP or PCP pumps) under the guidance of an

engineer with experience with such systems. I meet the requirements of a person having ordinary

skill in the art under either of these alternatives.




                                                       2
          Case 6:20-cv-00150-ADA Document 25-1 Filed 08/28/20 Page 4 of 16




      11) I have also been informed that a claim is “indefinite” if a POSITA would be unable to

determine the scope of the claim with reasonable certainty, after having viewed the patent and

prosecution history.

         1.      “first flow path between the upper opening and lower opening in the body” /
                 “second flow path between the upper opening and lower opening in the body”
                 (‘435 Patent, Cl. 1; ‘151 Patent, Cls. 1, 24)

      12) I understand that Forum and OSI have proposed the following constructions for this phrase:

                         Forum                                            OSI
    a [first/second] flow path between the upper [first] / [second] route through the body
    opening and the lower opening in the body, connecting the upper opening and the lower
    where the [first/second] flow path is not required opening
    to extend from the upper opening to the lower
    opening but can instead reside at any point
    separating the upper and lower opening

      13) It is my opinion that Forum’s proposed construction is the only one

consistent with the teachings of the specification of the Patents and, therefore, a

POSITA would interpret this phrase consistent with Forum’s proposal.

      14) The Patents teach that the “inner tubular 26 divides the throughbore 20 into a

first flow region 28a on the inside of the tubular and a second flow region 28b in an

annular space 30 between the inner wall of the housing 16 and the inner tubular 26.”

Ex. 2 [‘151 Patent] at 6:6-10.1 I have annotated Figure 1A of the ‘151 Patent on the

right to identify the first flow region 28a in red, the second flow region 28b in green

and the lower and upper portions of the throughbore 20 in yellow. Importantly, the

Patents also refer to element 28a as a “first flow path” and 28b as a “second flow




1
 For purposes of my Declaration, I have referenced the exhibit numbers associated with Forum’s
Opening Claim Construction Brief.
                                                       3
        Case 6:20-cv-00150-ADA Document 25-1 Filed 08/28/20 Page 5 of 16




path.” Ex. 1 [‘435 Patent] at Abstract (“First (28a) and second (28b) flow paths are provided….”);

Id. at 10:11-16 (“first flow path 28a and the second flow path 28b”).

   15) In addition to these teachings, the Patents do not refer to any portion of the tool above or

below 28a and 28b as a “first flow path” or “second flow path.” Rather, element 28a is the only

portion referred to as a “first flow path” and element 28b is the only portion referred to as a “second

flow path.” In fact, a POSITA would understand that the Patents expressly teach that the second

flow path does not extend to the lower opening. The Patents teach with respect to Figure 1 that “it

should be noted that there is no direct flow path from the lower opening 24 to the second flow

region which does not pass through the first flow region.” Ex. 2 at 6:32-34

   16) In view of these unambiguous disclosures, a POSITA would understand the Patents to

clearly teach that the first flow path 28a resides in the inner tubular 26 and the second flow path

28b resides in the annular space around the inner tube 26. A POSITA would also understand that

neither the first flow path 28a nor the second flow path 28a connect the lower opening 24 to the

upper opening 22 in any of the disclosed embodiments. Instead, the first flow path 28a and second

flow path 28b reside in the space separating the lower opening 24 and upper opening. For these

reasons, a POSITA would interpret this phrase as proposed by Forum.

       2.       “flow diverter” (All Patents)

   17) I understand that OSI has proposed the following construction for “flow diverter.”

                      Forum                                               OSI
            Plain and ordinary meaning            a valve or other mechanical device at the top of
                                                  the first flow region that changes position to
                                                  modify the flow paths through the body

   18) It is my opinion a POSITA would not interpret “flow diverter” as proposed by OSI. Instead,

a POSITA would understand “flow diverter” to refer to a class of well-known and commonly used




                                                      4
          Case 6:20-cv-00150-ADA Document 25-1 Filed 08/28/20 Page 6 of 16




mechanical2 devices that divert flow, including diverter valves and fixed diverters without any

moving parts that rely on their size, shape and/or placement to diverter flow.

      19) The term “flow diverter” has been around the oil industry for a long time and is used in a

variety of oilfield applications and contexts. In the context of downhole pumps and tubular

operations a “flow diverter” refers to a physical, machined component that changes the direction

of flow. While flow diverter valves, such as those illustrated in the figures of the Patents, are

common, fixed flow diverters are common as well. A fixed flow diverter is a flow diverter that

does not have moving parts, but instead relies solely on its designed size, shape, and/or placement

in a downhole system to change the direction of flow. For example, a “Y junction” is a common

type of fixed flow diverter, which is essentially a fixed pipe that splits flow into two separate paths.

Examples of fixed flow diverters are clearly illustrated and described in the prior art, which a

POSITA would have been well-aware of at the time of the inventions in the Patents.

      20) U.S. Patent No. 6,056,053 discloses a fixed flow diverter with a downward sloping surface

that diverts fluid flow, in reference to Figure 2.

         Fluid, e.g. displacement fluid, is flowable through the bore 18
         of the cap 16 to enter into a bore 22 of a fluid diverter 20. The
         fluid contacts a diverter body 24 which directs the fluid away
         from the center of a top spool 30 and into spaces 26 between
         ribs 28 of the top spool 30 (see FIG.3) and the interior surface
         of the container. Ex. 13 at 7:55-65.




2
    A “mechanical” device refers to one that is a physical, machined component, as opposed to a

chemical agent or a non-physical mechanism, such as centrifugal force.

                                                       5
        Case 6:20-cv-00150-ADA Document 25-1 Filed 08/28/20 Page 7 of 16




A POSITA would understand that the fluid diverter 20 has no moving parts, and instead relies on

the size, shape and placement of its body 24 to redirect fluid away from the center of top spool 30.

A POSITA would understand that the flow diverter in the Patents could have been this type of

fixed flow diverter, which would be placed on top of the inner tube 26 in Figure 1 and divert

downward flowing fluid and solids into the second flow path or flow region 28b.

   21) U.S. Patent Publication No. 2011/0024119 discloses a similar fixed flow diverter in

reference to Figure 2:

       Referring back to FIGS. 2A and 2B, the debris sub 202 is coupled to a lower
       end of the ported Sub 203 and houses a suction tube 204, a flow diverter
       212, and the screen 214 .... Referring also to FIG. 5, the suction tube 204 is
       configured to receive a stream of fluid and debris from the wellbore and
       directs the stream through the flow diverter 212. Ex. 14 ¶ [0042].
As shown on the right, the flow diverter 212 is sized, shaped and placed to direct

downward falling solid particles into the annular space around suction tube 204.

Specifically, as solids and fluid flow up suction tube 214, the diverter 212 diverts

the solids off to the side so they can fall into the annular space around the tube 204. Id. ¶ [0042]

(“In this embodiment, the spiral flow diverter is configured to impart rotation to the fluid/debris

stream as it enters a debris chamber from the suction tube 204. The rotation imparted to the fluid

helps separate the fluid stream from the debris. The debris separated from the fluid stream drops

down and is contained within the debris sub 202.”); Id. ¶ [0052] (“[T]he flow diverter 212 diverts

the fluid/debris mix from the suction tube 204 downward, as shown in more detail in Fig. 5. The

flow diverter 212 is configured to provide rotation to the fluid stream as it is directed downwards.

The rotation provided to the fluid stream may help separate the debris from the fluid stream due to

the centrifugal effect and the greater density of the debris. Thus, the flow diverter 212 separates

larger pieces of debris from the fluid. The debris separated from the fluid streams drop downward

                                                     6
        Case 6:20-cv-00150-ADA Document 25-1 Filed 08/28/20 Page 8 of 16




within the debris sub 202. After the fluid stream exits the diverter, it travels through the screen

214. The screen 214 is configured to remove additional debris entrained in the fluid stream.”). The

fluid (and a small amount of solids) continues flowing upwardly through the diverter 212 into

screen 214, where the remaining solids are filtered. Id.

   22) U.S. Patent No. 8,997,870 discloses a fixed flow diverter similar to a Y-joint.

       The annulus 6 is open to upward oil and gas flow to the
       surface and downward water flow to a water injection level
       indicated by arrows 16 via a flow diverter or by-pass 17
       and a by-pass water flow conduit 17’ for discharging water
       into a level of the geological formation at the bottom of the
       casing 2. Ex. 15 at 5:4-7.
As shown, the flow diverter 17 diverts a portion of the fluid flow

through the annular space into the flow conduit 17’, as indicate by the black arrow entering the left

side of the through flow diverter 17 and flowing into the conduit 17’.

   23) A POSITA would have recognized that these, and many other, fixed flow diverters fall

within the scope and well-understood meaning of “flow diverter.” This is because the term “flow

diverter” is a term commonly used in the oil and gas industry to refer to a broad class of physical,

machined components that changes the direction of flow. It is my understanding that OSI’s

proposed expert, Ray Foote, will testify that “flow diverter” can “mean many things in the oil and

gas industry.” Ex. 16. I agree, and his expected testimony is consistent with my understanding as

discussed above, including that “flow diverter” would be understood to include both fixed flow

diverters with no moving parts, and the more commonly used flow diverter valves that have

moving parts that change between an opened and closed state. The Patents teach that the use of a

valve as a flow diverter is merely a preference, and so there is no reason a POSITA would exclude

fixed flow diverters. Ex. 2 at 2:66.

                                                     7
        Case 6:20-cv-00150-ADA Document 25-1 Filed 08/28/20 Page 9 of 16




       3.      “relieve back pressure” (‘152 Patent, Cls. 3, 22)

   24) I understand that the parties have proposed the following construction for the phrase

“relieve back pressure.”

                     Forum                                             Defendant
 Plain and ordinary meaning                                            Indefinite

 To the extent the Court believes a
 construction may aid the jury, “reduce
 pressure that restricts upward flow”

   25) A POSITA would not find this claim phrase indefinite, because a POSITA would be

familiar with the concept of relieving back pressure, particularly when viewed in the context of

the Patents. The specification teaches that solids collect in the second flow path 28b. Ex. 2 at 6:57-

65. These collected solids will stack and plug at least some of the vents 33 in the inner tubular 26.

Id. at 6:52-65. Figure 2 illustrates the solids collected in the bottom of the second flow path 28b.

   26) When this blockage occurs, the amount of fluid that can flow through the tool 10 is reduced

or restricted. The greater the restriction, the more back pressure builds up in the system. This

increased back pressure is a result of the pump reducing its flowrate but increasing output pressure.

In other words, the pump will push a reduced volume of fluid through less available flow space at

a higher pressure.

   27) By placing at least one vent in an upper section of the inner tubular 26, upward flow can

still flow from the first flow path 28a to the second flow path 28b even when the vents beneath are

plugged with solids. A POSITA would understand that placement of this additional vent relieves

back pressure that would otherwise exist if the lower vents are blocked and no additional vent

existed. In other words, this additional, upper vent helps lessen the restriction that would otherwise

be present but for the existence of the upper vent. The Patents specifically discuss this concept of

relieving back pressure. Ex. 2 at 5:3-7; id. at 5:22-24. This concept of “relieving backpressure” in

                                                      8
         Case 6:20-cv-00150-ADA Document 25-1 Filed 08/28/20 Page 10 of 16




the Patents is entirely consistent with the concept generally. See e.g., Ex. 22 at 1 (IAD Lexicon

defining “backpressure” as “pressure resulting from restrictions to fluid flow downstream”); id. at 7

(Schlumberger Oilfield Glossary defining as “pressure within a system caused by fluid friction or an

induced resistance to flow through the system”); id. at 9 (defining as “opposition to flow of a liquid or gas

due to friction, inertia, gravity, or other cause”).

         4.       “if fluid cannot flow” (‘152 Patent, Cls. 2, 4, 21, 24, 27, 28; ‘571 Patent, Cls. 2,
                  4, 15, 17)

    28) I understand that the parties have proposed the following construction for the phrase “if

fluid cannot flow.”

                        Forum                                              Defendant
              Plain and ordinary meaning                                   Indefinite

    29) A POSITA would not find this claim phrase indefinite, because a POSITA would be

understand that this claim phrase relates to the concept of relieving back pressure, as discussed

above.

    30) All claims with the phrase if fluid cannot flow impart similar limitations. Specifically, they

require at least one opening/vent/passageway that is placed higher in the claimed tool than a

previously recited opening(s)/vent(s)/passageway(s). This higher placed opening/vent/passageway

allows upward flow to exit the opening in the top of the tool even if the flow cannot pass through

a previously recited openings/vents/passageways due to blockage by solids.

         Claim 4 of the ‘152 Patent provides one example of this:
         The apparatus of claim 1, further comprising at least one opening in the flow
         diverter, wherein the at least one opening permits fluid flowing upwardly in the
         inner tubular to reach the upper opening in the body even if fluid cannot flow
         upward through the one or more vents in the wall of the inner tubular due to an
         accumulation of collected solid particles.

    31) A POSITA would understand that claim 4 further requires the flow diverter from claim 1

to have at least one opening, which allows upward flow to reach the upper opening in the body


                                                          9
         Case 6:20-cv-00150-ADA Document 25-1 Filed 08/28/20 Page 11 of 16




even if all of the inner tubular vents are blocked by sand. This opening in the flow diverter ensures

that even if upward flow cannot pass from the inner tubular to the annular space because the vents

are blocked by collected sand, the flow can still escape out the opening in the flow diverter and

exit the tool. This helps relieve back pressure. This claim is consistent with the specification of the

Patents, which discloses a flow diverter 34 with an opening to relieve back pressure. Ex. 2 at 7:1-

3. Though a POSITA would also recognize that the claimed flow diverter could be a fixed flow

diverter with an opening.

   32)          Claim 27 of the ‘152 Patent can also be used as an example to show that a POSITA

would understand the scope of the claims with reasonable certainty:

         The apparatus of claim 25, comprising at least one further vent in an upward section
         of a wall of the inner tubular, wherein the at least one further vent permits fluid
         flowing upwardly in the inner tubular to reach the upper production string tubing
         even if fluid cannot flow upward through the one or more vents in the lower part of
         the wall of the inner tubular due to an accumulation of collected solid particles.

A POSITA would understand this claim further limits claim 25 by requiring an additional vent in

an upper section of the inner tubular so that upward flow can still exit the tool even if the one or

more vents in a lower part of the inner tubular are blocked by solid particles. This claim is

consistent with the specification of the Patents, which discloses embodiments where the inner

tubular has upper vents that provide back pressure relief. Ex. 2 at 9:42-52. In view of the above, a

POSITA would understand the scope of “if fluid cannot flow” with reasonable certainty. It simply

refers to the inability of fluid to flow through a vent/opening/passageway due to sand blockage.




                                                      10
       Case 6:20-cv-00150-ADA Document 25-1 Filed 08/28/20 Page 12 of 16




       5.       at least one further vent in an upper half of the inner tubular (‘152 Patent,
                Cl. 29)

   33) I understand that the parties have proposed the following constructions for this phrase.

                      Forum                                          Defendant
            Plain and ordinary meaning                               Indefinite

   34) A POSITA would have no difficulty ascertaining the meaning of this phrase with

reasonable certainty. Claim 29 recites “one or more vents arranged between a lower half of a side

wall of the inner tubular and a lower half of the annular space.” In reference to the embodiments

of Figure 1A and Figure 9 (annotated below), a POSITA would understand that the “one or more

vents” could include any of the vents 33 in a lower half of inner tubular 26 or the vent slots 186 in

lower half of inner tubular 182.




   35) Claim 29 also recites “at least one further vent in an upper half of the inner tubular.” A

POSITA would understand that this could refer to any of the vents 33 in the upper half of the inner

tubular 26 or the vent slots 186 in the upper half of the inner tubular 182. In view of the teachings



                                                     11
       Case 6:20-cv-00150-ADA Document 25-1 Filed 08/28/20 Page 13 of 16




of the Patent and the context of claim 29, it is my opinion a POSITA would have no difficulty

discerning the scope of this claim

   36) I have been informed that it may be argued that the phrase that “further” connotes some

sort of spatial relationship. However, a POSITA would understand that the term “further” simply

means “additional.” The Patents routinely use the term “further” to mean “additional.” See Ex. 2

at 8:19-20 (“there is shown a further alternative embodiment of the invention”); 9:50-51 (“and in

further alternatives, a wire mesh screen or filter may be provided over the slots”); 9:53 (“FIG. 10

shows a further alternative embodiment”). Other claims also use the term “further” to simply mean

“additional;” none of the claims in any Patent uses the term to connote a spatial relationship. See

e.g., id. at cl. 1 (“further configured to be installed above a downhole pump”), cl. 34 (“The method

as claimed in claim 34, further comprising”); Ex. 3 at cl. 8 (“further assisting with carrying

collected solids away”); Ex. 4 at cl. 50 (“the induced flow further causing collected solid

particles”). For these reasons, a POSITA would not be confused by the term “further,” which

simply means “additional.”

       6.       the filter comprises one or more vents (‘151 Patent, Cl. 25)

   37) I understand that the parties have proposed the following constructions for this phrase.

                      Forum                                            Defendant
            Plain and ordinary meaning            holes in a tubular wall having a wire mesh or
                                                  screen over the holes on an outer surface of the
                                                  wall. Alternatively, indefinite and/or lack of
                                                  written description.

   38) A POSITA would understand the scope of this phrase with reasonable certainty. The terms

“vent” and “filter” are commonly used terms in the industry with well-known meanings. See e.g.,

Ex. 23 at 2 (defining “vent” as “an opening for the escape of a gas or liquid or for the relief of

pressure”); id. at 14 (defining “vent” as “an opening that allows air, gas or liquid to pass out of or



                                                     12
        Case 6:20-cv-00150-ADA Document 25-1 Filed 08/28/20 Page 14 of 16




into a room, building, container, etc.”); Ex. 24 at 1 (defining “filter” as “any of several types of

equipment or devices for removing solids from liquids or gases, or for removing particular types of light”);

id. at 14 (defining “filter” as “a device that is used to remove something unwanted from a liquid or gas that

passes through it”); id. at 17 (defining “filter” as “a porous article or mass (as of paper or sand) through

which a gas or liquid is passed to separate matter in suspension”).

    39) The Patents provide several examples of filters and vents. In reference to Figure 1, the

specification teaches that the inner tube 26 may have vents 33 overlaid with a mesh or screen 31

that “functions to screen or filter solid particles such as sands from the fluid.” Ex. 2 at 6:57-58.

Thus, in one embodiment a mesh or screen overlays the vents. The specification also teaches that

a mesh or screen is not necessary, because vents “may be shaped and/or sized to limit the passage

of sand and/or solid particles therethrough.” Id. at 3:31-33. For example, the specification provides

an example of slots 184 that are “finely cut in the wall 182” of the inner tubular, thereby acting as

a filter. Id. at 9:42-46. A POSITA would recognize that nothing in the specification precludes the

use of only a mesh or screen between the [first / second] flow paths 28a and 28b, in which case

the mesh or screen filters downward flowing solids and vents upward flowing fluid into the second

flow path 28b.

    40) The phrase at issue is set forth in claim 25 of the ‘152 Patent, which depends from

independent Claim 24. Claim 24 recites “a filter between a lower part of the second flow path and

a lower part of the first flow path.” A POSITA would recognize that the “filter” in the independent

claim could be, among other things: (1) a screen or mesh overlaying larger vents; (2) vents that are

sized and/or shaped to filter; (3) the combination of both (1) and (2) (for improved filtering); or

(4) only a screen or mesh between the first flow path and second flow path, in which case the

screen both filters downward flowing solids from moving into the first flow path and vents upward

flowing fluid into the second flow path.

                                                         13
        Case 6:20-cv-00150-ADA Document 25-1 Filed 08/28/20 Page 15 of 16




    41) Claim 25 recites “wherein the filter comprises one or more vents arranged between a lower

part of the first flow path and the second flow path.” In other words, claim 25 further limits the

“filter” to, for example, vents sized and/or shaped to filter (2 above) or only a screen or mesh that

separates the first flow path from the second flow path (4 above).

    42) In view of the above, a POSITA would be able to determine the scope of this claim with

reasonable certainty.

    43) I reserve the right to supplement this declaration if additional information that affects my

opinions becomes available. In particular, I understand that discovery will be conducted in this

case, and new evidence may be uncovered. I therefore may supplement or amend my opinions in

response to new evidence uncovered by discovery or any expert report submitted. I also reserve

the right to supplement or amend my opinion if either side in this action asserts any additional

claims. I also understand that I may be asked at trial to express opinions regarding matters that

are raised at trial.




                                                     14
Case 6:20-cv-00150-ADA Document 25-1 Filed 08/28/20 Page 16 of 16
